COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Agee
Argued at Salem, Virginia


SHARIFF AL'MALIK
                                             MEMORANDUM OPINION * BY
v.   Record No. 1170-01-3           CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                  APRIL 2, 2002
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF BOTETOURT COUNTY
                   George E. Honts, III, Judge
          Charles R. Allen, Jr., for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Shariff Al'Malik (appellant) was convicted of perjury, in

violation of Code § 18.2-434. 1    The sole issue raised is whether

the evidence was sufficient to establish that the alleged offense

occurred in Botetourt County, Virginia.        Finding no error, we

affirm.

                            I.    BACKGROUND

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Code § 18.2-434 provides in pertinent part: "If any
person to whom an oath is lawfully administered on any occasion
willfully swear falsely on such occasion . . . he shall be
guilty of perjury, punishable as a Class 5 felony."
the prevailing party below, granting to that evidence all

reasonable inferences fairly deducible therefrom.       See Juares v.

Commonwealth, 26 Va. App. 154, 156, 493 S.E.2d 677, 678 (1997).

        So viewed, Officer T.S. Boone of the Botetourt County

Sheriff's Department arrested appellant for misdemeanor charges of

speeding, reckless driving and attempting to elude a police

officer.    At the scene of the arrest, appellant identified himself

as Levi Johnson.    Boone was unable to obtain any information about

appellant from DMV at that time.      Boone then brought appellant

before a magistrate at the Botetourt County magistrate's office.

Before giving appellant the oath, the magistrate asked Boone to

unlock appellant's handcuffs so he could raise his right hand and

be sworn.    The magistrate then asked appellant to identify

himself, and appellant again stated he was Levi Johnson.     While

appellant was in jail, Officer Willie Wilson of the Botetourt

County Sheriff's Department recognized him from prior encounters.

Wilson did not know appellant's first name, but he knew it was not

Levi.    Wilson requested and received information from the Roanoke

City jail which confirmed appellant's name to be Sam Johnson and

that he went by a Muslim name, Shariff Al'Malik.     Wilson took the

information to Boone, and Boone confronted appellant.     Appellant

admitted he was Sam Johnson and that his Muslim name was Shariff

Al'Malik.    He also stated that Levi Johnson was his brother.

        Appellant moved to strike the evidence as insufficient at the

end of the Commonwealth's case, but did not argue that the

Commonwealth failed to establish venue.

                             II.    ANALYSIS



                                   - 2 -
     Appellant contends that the alleged failure to prove the

offense occurred in Botetourt County is a question of subject

matter jurisdiction which can be raised at any time and, thus,

this issue is not barred by Rule 5A:18.   Assuming without deciding

that appellant adequately preserved his sufficiency argument that

the evidence failed to establish that the perjury occurred in

Botetourt County, it is without merit.    Properly viewed, the

evidence proved that when Boone brought appellant to the

magistrate's office in Botetourt County on August 5, 2000,

appellant was sworn and identified himself as Levi Johnson before

both the magistrate and Boone.    Wilson processed appellant in the

Botetourt County jail on these charges and testified that he knew

that Levi Johnson was not appellant's correct name.   After further

questioning by Boone, appellant admitted he had lied about his

name and he was, in fact, Sam Johnson and that he used the Muslim

name Shariff Al'Malik.   The evidence clearly established that the

entire chain of events underlying appellant's perjury charge




                                 - 3 -
occurred in Botetourt County.   Thus, the evidence was sufficient

to establish venue 2 as properly laid therein.

     Accordingly, we affirm the judgment of the trial court.

                                                         Affirmed.




     2
       Code § 19.2-244 provides in pertinent part: "Except as
otherwise provided by law, the prosecution of a criminal case
shall be had in the county or city in which the offense was
committed."

                                - 4 -